     Case 2:20-cv-00722-PSG-JC Document 24 Filed 10/29/20 Page 1 of 2 Page ID #:963




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNlA
10
11     TANIA A.,1                                 Case No. 2:20-cv-00722-PSG-JC
12                             Plaintiff,
13                      V.                        ORDER ACCEPTING FINDINGS,
                                                  CONCLUSIONS AND
14                                                RECOMMENDATIONS OF UNITED
       ANDREW SAUL, Commissioner                  STATES MAGISTRATE JUDGE
15     of Social Security,
16
                               Defendant.
17
             Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint and all
18
     of the records herein, including the October 9, 2020 Report and Recommendation
19
     of United States Magistrate Judge ("Report and Recommendation"). The Court
20
     approves and accepts the Report and Recommendation.
21
             IT IS HEREBY ORDERED that (1) the decision of the Commissioner of
22
     Social Security is reversed and the matter is remanded for further administrative
23
     action consistent with the Report and Recommendation; and (2) Judgment be
24
     entered accordingly.
25
26
27         Plaintiffs name is partially redacted to protect her privacy in compliance with Federal
             1


   Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
28 Administration and Case Management of the Judicial Conference of the United States.
Case 2:20-cv-00722-PSG-JC Document 24 Filed 10/29/20 Page 2 of 2 Page ID #:964
